UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended September 30, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33682 FIRST ADVANTAGE BANCORP (Exact name of registrant as specified in its charter) Tennessee (State or other jurisdiction of incorporation or organization) 26-0401680 (I.R.S. Employer Identification No.) 1430 Madison Street, Clarksville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(931) 552-6176 Former name, former address and former fiscal year, if changed since last report.N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer []Smaller Reporting Company [ X ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the registrant’s common stock as of November 9, 2011 was 4,547,473. FIRST ADVANTAGE BANCORP Table of Contents Page Part I. Financial Information Item 1. Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 1 Unaudited - Condensed Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2011 and 2010 2 Unaudited - Condensed Consolidated Statements of Shareholders’ Equity for the Nine Months Ended September 30, 2011 and 2010 3 Unaudited - Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 Part II.Other Information Item 1. Legal Proceedings 38 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities
